      Case 2:18-cv-00230 Document 52 Filed on 10/08/20 in TXSD Page 1 of 2
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             October 08, 2020
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                        CORPUS CHRISTI DIVISION

CHARLES RAY HILL,                         §
                                          §
         Plaintiff,                       §
VS.                                       §    CIVIL NO. 2:18-CV-230
                                          §
LORIE DAVIS, et al,                       §
                                          §
         Defendants.                      §

                                      ORDER

       The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”) to Grant Defendant Davis’s Motion for Summary
Judgment. Dkt. No. 48. The Court is also in receipt of Plaintiff Charles Ray Hill’s
(“Hill”) Objections to the M&R. Dkt. No. 51.
       Hill’s complaint challenges the decision by the Texas Department of Criminal
Justice (“TDCJ”) to apply a new policy that reclassified Hill as a more restrictive G3
inmate instead of G2. Dkt. No. 1. This Court previously retained Hill’s equal
protection claim against then TDCJ Director Lorie Davis (“Davis”) in her official
capacity and dismissed all other claims. Dkt. No. 29.
       The Magistrate Judge recommends granting summary judgment for Davis
because Hill failed to offer a similar-situated comparator treated more favorable
than Hill or otherwise make out an equal protection claim against Davis. Dkt. No.
48 at 13. The Magistrate Judge determined the competent summary judgment
evidence demonstrates a rational basis for TDCJ’s change to its classification policy.
Id. at 14.
       Hill objects to the constant reference to his crime of incarceration by the
Magistrate Judge as “inflammatory and unnecessary.” Dkt. No. 29. Hill objects to
the general TDCJ classification system that did not exist when he was first
incarcerated, as a due process violation. Id. He objects that many offenders were



1/2
      Case 2:18-cv-00230 Document 52 Filed on 10/08/20 in TXSD Page 2 of 2




harmed by the TDCJ classification system and there was no reason to have his G2
classification “permanently taken.” Id. Hill asks for his objections to be favorably
construed because he is not an attorney. Id.
       The Court reviews objected-to portions of a Magistrate Judge’s proposed
findings and recommendations de novo. 28 U.S.C. § 636(b)(1). But if the objections
are frivolous, conclusive or general in nature the court need not conduct a de novo
review. Battle v. United States Parole Comm’n, 834 F.2d 419 (5th Cir. 1987).
       Hill correctly notes the fact that overreliance on an unrelated crime can be
prejudicial in court proceedings. See e.g., United States v. Yeagin, 927 F.2d 798, 802
(5th Cir. 1991). Yet the nature of Hill’s crime is relevant to his security
classification and after review of the M&R the Court finds no unduly prejudicial
reliance on his crime. The Court therefore OVERRULES this objection. Many of
Hill’s objections relate to claims that were not raised in this case or have been
dismissed. The Court finds these arguments frivolous and OVERRULES those
objections. Hill’s objection regarding his equal protection claim do not state a legal
or factual error made by the Magistrate Judge. The Court OVERRULES Hill’s
objection.
       After reviewing the filings, record and relevant law, the Court ADOPTS the
M&R in its entirety, Dkt. No. 48, and OVERRULES Hill’s Objections, Dkt. No. 51.
The Court hereby GRANTS Davis’s motion for summary judgment, Dkt. No. 42,
and DISMISSES Hill’s claims. Final Judgment will enter separately.


       SIGNED this 8th day of October, 2020.


                                           ___________________________________
                                           Hilda Tagle
                                           Senior United States District Judge




2/2
